EXHIBIT 10.5

﻿

LCI SHIPHOLD1NGS, INC.

11 North Water Street, Suite 18290
Mobile, Alabama 36602

January 13, 2016

Citizens Asset Finance, Inc.

71 South Wacker Drive, 29th Floor

Mailstop 1H2935

Chicago, Illinois 60606

Attn: Mr. John Pors

Re:Certain requests under that certain Loan Agreement

dated as of August 25, 2014, as amended, for the vessel GREEN DALE

Dear Sirs:

Reference is made to that certain Loan Agreement, dated as of August 25, 2014
(as the same has been amended from time to time, the "Loan Agreement"), by and
between LCI Shipholdings, Inc., as borrower, International Shipholding
Corporation, as guarantor, and Citizens Asset Finance, Inc. (f/k/a RBS Asset
Finance, Inc.), as lender. Reference is also made to that certain Limited Waiver
Agreement, dated as of November 13, 2015, by and among Borrower, Guarantor and
Lender (the "Limited Waiver Agreement"). Capitalized terms used herein shall
have the meanings provided to them in the Loan Agreement and the Limited Waiver
Agreement.

In connection with the most recent information provided by Guarantor to Lender
regarding the implementation of Guarantor's 2015 Restructuring Plan, outlined in
Schedule A to the Limited Waiver Agreement, Borrower hereby requests that Lender
consent to the following:

1.The amendment of the 2015 Restructuring Plan, as set forth in Schedule A to
the

Limited Waiver Agreement, as follows:

a. By substituting the sale of certain of the assets/operations of CC Railway,
Inc. (but not including the railferry vessels), which sale shall occur by
February 28, 2016, in lieu of both (i) the sale of the assets or stock of NWT
addressed in Section 5 of Schedule A and (ii) the sale of the PTFI/MPV Notes,
which were described as the "Indonesian Assets" and included among the "Other
Designated Assets" in Section 6 of Schedule A to the Limited Waiver Agreement.

b. By permitting Guarantor to sell either the assets or the stock/membership
interests of Frascati Shops, Inc. and Tower, LLC (collectively, "FSI"), instead
of just the assets of those companies as currently permitted in Section 3 of
Schedule A to the Limited. Waiver Agreement, and extending the date by which
such sales shall occur until February 28, 2016 (from December 22, 2015, as
currently provided). The Net Cash

 

--------------------------------------------------------------------------------

 

Citizens Asset Finance, Inc.

January 13, 2016

Page 2

Proceeds to be realized from the sale of the assets or the stock/membership
interests of FSI shall also be increased from not less than $4,500,000 to not
less than $5,000,000 in the aggregate, but all such Net Cash Proceeds may
continue to be paid directly to the Collateral Agent and applied to prepay SCA
Term Loan A in inverse order of maturities.

c.By permitting Guarantor or one of its subsidiaries to transfer Guarantor's

minority equity interests (which equity interests are held by Bulk Shipholding,
Inc., a subsidiary of Guarantor) in Oslo Bulk Shipping AS and Oslo Bulk Holding
Pte. (the "Oslo Bulk Minority Interests") in exchange for one (1) mini bulker
cargo vessel, which will be sold, on credit, to an Indonesian entity for
employment under that entity's contract with PTFI and who will pay one or more
of Guarantor's subsidiaries approximately $2.2 million per year in vessel
management fees and annual. debt service with respect to the credit sale. The
Oslo Bulk Minority Interests were included among the "Other Designated Assets"
of Section 6 of Schedule A to the Limited Waiver Agreement. Because the Oslo
Bulk Minority Interests will not be sold, clause (iii) of Section 6(b) of
Schedule A, which permitted the Guarantor and its subsidiaries to retain up to
$5 million from the proceeds of such sale as "Capital Reserve Amounts," is
deleted.

2.By extending the deadline for the sale of the vessel NAIDA RAMIL addressed in

Section 2 of Schedule A from January 15, 2016 until February 28, 2016. No
changes to the minimum Net Cash Proceeds required for the sale or to the
permissible disposition of those funds is requested,

 

[Signature Page Follows]





--------------------------------------------------------------------------------

 



Citizens Asset Finance, Inc.

January 13, 2016

Page 3

﻿

﻿

Please indicate your agreement to the foregoing by signing this letter agreement
where indicated below. If you have any questions, please feel free to contact
the undersigned.

﻿

﻿

Sincerely yours,

﻿

LCI SHIPHOLDINGS, INC.

﻿

By: /s/ David B. Drake

Name: David B. Drake

Title: Vice President – Treasurer

﻿

Acknowledged and agreed to

this 13th day of January, 2016

﻿

Citizens Asset Finance, Inc.

﻿

By: /s/ Janet Melancon

Name: Janet Melancon

Title: Vice President



--------------------------------------------------------------------------------